Citation Nr: 1126849	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  10-20 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from June 17, 1998, to October 21, 1998, and from August 9, 2001, to April 3, 2002.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

A Travel Board hearing was held in March 2011 before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  


FINDINGS OF FACT

1.  Service connection is in effect for status post laminectomy, lumbar spine, rated as 40 percent disabling; degenerative joint disease (DJD), post-traumatic osteonecrosis, right hip, rated as 10 percent disabling; scar of the lower lumbar spine, status post laminectomy, rated as 10 percent disabling; radiculopathy, left lower extremity, associated with status post laminectomy, lumbar spine, rated as 10 percent disabling.  The Veteran's combined rating is 60 percent.  

2.  He has reported 1 semester of college and experience as a wire systems installer in the service and as a forestry technician.

3.  The Veteran's service-connected disabilities, alone, are not shown to be of such severity as to effectively preclude all forms of substantially gainful employment.


CONCLUSION OF LAW

The requirements for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009) includes enhanced duties to notify and assist Claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a Claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the Claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Claimant is expected to provide; and (4) must ask the Claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a Claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a Claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the Claimant.  Id.

In this appeal, a February 2009 pre-rating letter provided notice to the Veteran of the evidence and information needed to substantiate his claim for a TDIU on appeal.  This letter also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claim.  The February 2009 letter also provided the Veteran with information regarding disability ratings and effective dates consistent with Dingess/Hartman.  The February 2009 RO rating decision reflects the initial adjudication of the claim for a TDIU.  Hence, the letter-which meets all four of Pelegrini's content of notice requirement- also meets the VCAA's timing of notice requirement.

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence of record includes the Veteran's service treatment records (STRs), VA medical records, private medical records, and the reports of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the March 2011 Travel Board hearing, as well as various written statements provided by the Veteran as well as by his private attorney, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

In this case, the Veteran contends that he is unable to maintain substantially gainful employment due to his service- connected disabilities.  Service connection is currently in effect for status post laminectomy, lumbar spine, rated as 40 percent disabling; DJD, post-traumatic, osteonecrosis, right hip, rated as 10 percent disabling; scar of the lower lumbar spine, status post laminectomy, rated as 10 percent disabling; radiculopathy, left lower extremity, associated with status post laminectomy, lumbar spine, rated as 10 percent disabling.  The Veteran's combined rating is 60 percent.  

Consequently, the Veteran does not meet the minimum percentage requirements under 38 C.F.R. § 4.16(a) for any period since his claim for increase was filed.

However, a total rating, on an extra-schedular basis, may be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (per 38 C.F.R. §§ 3.321(b) and 4.16(b)).  Hence, consideration of whether the Veteran is, in fact, unemployable, is still necessary.

The central inquiry is "whether a Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Considering the pertinent evidence in light of the above, the Board finds that the criteria for a TDIU referral are not met for any period.

Review of the record reflects that service connection was granted for disabilities of the low back, left lower extremity, and right hip in an August 2005 rating decision.  Service connection was established for the laminectomy scar upon rating decision in April 2006.  It was noted in a Board decision in late 2007 that the Veteran had raised the issue of entitlement to a TDIU.  The issue was referred to the RO for further consideration.  As of RO rating decision in September 2008, when the 30 percent rating in effect for the low back disorder was increased to 40 percent, effective February 28, 2005, the Veteran's disability ratings were assigned as presently represented (and as noted earlier in the decision).  

It is noted that the Social Security Administration (SSA) determined that the Veteran was disabled under that agency's rules and regulations, effective January 25, 2003, secondary to impairment associated with the lumbar spine laminectomy with radiculopathy, arthritis of the back, right hip fracture, and status post open reduction internal fixation with avascular necrosis with DJD.  

When examined by VA in August 2009, the examiner noted that there was no limitation of motion secondary to the Veteran's scar.  He revealed that there were no paraspinal muscle spasms or atrophy appreciated.  The range of motion (ROM) resulting from this lumbar spine laminectomy had not increased in severity.  There was flexion from 0 to 90 degrees, with no change in repetition and no complaints of pain; extension was from 0 degrees to 30 degrees with no change with repetition and no pain; and right and left lateral flexion and rotation were from 0 degrees to 30 degrees with no change in repetition and no pain.  There were subjective paresthesias along the L5-S1 nerve distribution of the left leg.  Otherwise, he had normal sensation L4 distribution on the left and L4 through S1 on the right.  It was also noted that the post-traumatic necrosis of the right hip had not increased in severity.  ROM was reported as flexion from 0 to 90 degrees with complaints of pain past the 90 degrees mark.  Internal rotation was from 0 to 20 degrees, external rotation was from 0 to 30 degrees, abduction was from 0 to 45 degrees external rotation was from 0 to 60 degrees, extension as from 0 to 30 degrees.  There was no change in any of these ROM with repetition and no complaints of pain unless already noted.  The examiner revealed that the hip had some significant degenerative changes, especially considering the Veteran's age.  These degenerative changes explained the Claimant's limited motion and pain.  The examiner revealed that the back did not have any radicular symptoms with straight leg raising.  There were some subjective residual paresthesias in the L5-S1 nerve distribution on the left side.  

The examiner stated that the Veteran's right hip would hinder him the most in finding gainful employment, "from a manual labor viewpoint."  The Veteran would have difficulty and increased pain with heavy lifting or using stairs.  The examiner opined, however, that this would not keep the Veteran from having a desk job or something that would not require a lot of physical involvement.  

Magnetic resonance imaging (MRI) was conducted at a private facility in August 2009.  The final impressions were of disc degeneration at L4-L5 and L5-S1, including involvement of the right S1 nerve root.  There were prior decompressions at L4-L5 and L5-S1 without complicating features.  

Private records from April 2010 reflect that MRI of the cervical spine showed degenerative cervical disc disease and the lumbar spine showed degenerative lumbar disease with no evidence of herniation or canal stenosis.  Nerve conduction studies showed right L5-S1 radiculopathy with minimal active denervation.  He was also shown to be prescribed pain medication for breakthrough pain.  

Additional VA orthopedic examination was conducted in December 2010.  At that time, the Veteran presented with complaints of daily low back and right hip pain.  He used a cane for ambulation.  Flare-ups of both hip and back pain occurred on a monthly basis.  These were usually associated with sitting or standing.  He reported that the pain did affect his activities.  He was currently unemployed but stated that when he was working, these disabilities affected his job performance.  

On physical exam, the Veteran's hip revealed full strength in the extensor hallucis longus, tibialis anterior, gastroc-soleus complex, as well as the quadriceps, hamstrings, and hip flexors.  There was no tenderness to palpation over this greater trochanter.  Upon ROM he displayed internal rotation of the hip from 0 to 10 degrees.  He could internally rotate beyond 10 degrees secondary to exquisite pain.  External rotation with the hip extended from 0 to 50 degrees without any pain.  With the hips and knee flexed, internal rotation was again limited to 10 degrees secondary to pain.  External rotation, however, was full at 50 degrees without pain.  A positive impingement sign was displayed.  Flexion of the hip was limited to 70 degrees.  Beyond 70 degrees was exquisitely painful.  Extension was normal at 0 and 20 degrees.  

Examination of the lumbar spine revealed no spasm or guarding.  There was generalized paraspinous tenderness on both the right and left sides over the L3-L4 and L4-L5 lumbar muscles.  ROM testing showed forward flexion from 0 to 90 degrees without pain and 0 to 15 degrees of extension, also without pain.  Pain was noted, however upon repetitive extension.  The Veteran displayed 0 to 30 degrees of both right and left lateral bending without pain.  Pain was noted, however, upon repetitive bending.  The Veteran had both right and left lateral rotation from 0 to 30 degrees without pain.  Pain was noted upon repetitive rotation.  Regarding the left-sided radiculopathy, neurological examination revealed sensation intact to light touch in the L2-S1 dermatomes.  Strength was full in the extensor hallucis longus, tibialis anterior, gastroc-soleus complex, as well as the quadriceps, hamstrings, and hip flexors, bilaterally.  Babinski sign was negative.  He had negative clonus, and deep tendon reflexes were mildly diminished.  

The examiner noted that as for Deluca provisions regarding additional limitation of motion due to pain, the Veteran did have pain and loss of ROM on exam.  The examiner further noted that it was conceivable that the pain with loss of ROM would limit the Veteran's function.  However, he stated that it was difficult to quantify the loss of function with any degree of medical certainty.  

At a March 2011 personal hearing, the Veteran expounded on his contention that his service-connected disabilities precluded his gainful employment.  He felt that the severity of his conditions had worsened since 2007.  (Transcript at pg. 11.)

Following the exam, the examiner stated that while the Veteran did have hip pain, he had functional ROM of the right hip.  Regarding the lumbar spine and associated radiculopathy, the examiner explained that the Veteran had functional ROM of the lumbar spine and no neuropathic signs involving the bilateral lower extremities.  The examiner concluded that it was conceivable that the Veteran did have pain on a daily basis, but that the significance of his pain and examination would not preclude him from employment.  

In this case, as already noted, the Veteran does not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for consideration of a TDIU.  However, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (per 38 C.F.R. § 4.16(b)).  Hence, consideration of whether the Veteran is, in fact, unemployable, is still necessary in this case.

As has been discussed above, the medical evidence does not suggest that the Veteran's service-connected disabilities render him unable to be gainfully employed.  The medical evidence demonstrates that his back and hip disabilities would impair his ability to work in a manual labor situation but not at a desk job or one that did not require constant walking or lifting.  The VA examiners specifically opined in 2009 and 2010 that the Veteran was not precluded from employment.  The Board finds that these examiners' opinions as credible and of great value as they were specifically addressing the question of the Veteran's employment.  In this regard, it is noted that it is the Board's responsibility to weigh the credibility and probative value of all of the evidence and, in so doing, the Board may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  It is also the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Accordingly, the Board has accorded great evidentiary weight to the VA examiners in 2009 and 2010 who reviewed the record, to include the other medical evidence of record, and examined the Veteran, and concluded that he could be gainfully employed.  

The Board acknowledges that the Veteran has been in receipt of SSA benefits for his back and hip disabilities since January 2003.  However, the Board is not bound by SSA's findings.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) [VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA]; see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) [while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim].  

While the Board has considered the Veteran's assertions in this appeal, the more probative of the competent medical evidence indicates that Veteran's service-connected disabilities render him unable to obtain or retain substantially gainful employment; therefore, the Board must conclude that the criteria for invoking the procedures of 38 C.F.R. 4.16 (b), for assignment of a TDIU, on an extra-schedular basis, are not met.  While the record does show that the Veteran has not been employed since returning from active duty, as concluded above, there simply is no competent evidence or opinion that the Veteran is unemployable due solely his to service-connected disabilities.  38 C.F.R. §§ 3.321, 4.16(b) (2010).  

The Veteran has described instability in the hip, resulting in some falls or near falls.  The examination reports do not reveal objective signs of instability of the hip.  While pain and limitation of function due to his disorders is considered, that is contemplated in the ratings assigned.  VA examiners, with review of all the pertinent records have concluded that he is not precluded from forms of sedentary employment.  

In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim for TDIU.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to a TDIU is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


